DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 2010/0043725 A1) in view of Rowland et al. (U.S. 2017/0258160 A1).

Claim 1, Hall teaches:
A wearable instrument for an animal (Hall, Fig. 1), comprising: 
a collar attachable to a neck of the animal (Hall, Fig. 3: 360, Paragraph [0054], The neck support 360 wraps around the animal’s neck, and is functionally equivalent to a collar attachable to a neck of the animal.); and 
a belt portion having one end joined to the collar (Hall, Fig. 3: 310, Paragraph [0055], The middle panel 310 is connected to the neck support 360 via pivoting fastener 365.), the belt portion extending to a back of the animal via an armpit of the animal when the wearable instrument is attached to the animal (Hall, Fig 3, Paragraph [0055], The middle panel 310 extends around the leg, i.e. the armpit, of the animal, and is connected to lower panel 330 which is located on the underside of the animal.  The middle panel 310 also includes upper back panel 300 attached thereto.), wherein the belt portion includes an adjustment portion where a length of the belt is adjusted, the belt portion is at least partly stretchable (Hall, Fig. 3: 410, 320, Paragraph [0055], The combination of elastic band 410 and slit 320 allow the back panel 300 to accommodate different sized canines.  Both the elastic band 410 and the slit 320 are at least partly stretchable based on the size of the different sized canines.).
Hall does not specifically teach:
The belt portion includes a first index indicated for the length adjustment with the adjustment portion, and the first index corresponds to a second index indicated on an index belt included in a measuring instrument corresponding to the wearable instrument.
Rowland teaches:
The belt portion includes a first index (Rowland, Fig. 2: 107) indicated for the length adjustment with the adjustment portion (Rowland, Paragraph [0023], Markings 107 indicates the location(s) where belt member 105 can be adjusted in length.), and the first index corresponds to a second index (Rowland, Fig. 2: 109) indicated on an index belt corresponding to the wearable (Rowland, Paragraph [0024], The teeth 109 are also used for adjusting the length of the belt member, and they correspond to the markings 107 by being on the opposite end of the belt member 105 of markings 107.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hall by integrating the teaching of belt markings, as taught by Rowland.
The motivation would be to improve adjustability of the strap/belt (see Rowland, Paragraphs [0002-0003]) that is wearable by an animal (see Rowland, Paragraph [0021]).

Claim 2, Hall in view of Rowland further teaches:
The wearable instrument according to claim 1, wherein the first index includes a plurality of marks displayed in a length direction of the belt portion (Rowland, Fig. 2: 107, The markings 107 are displayed along the length of the belt member 105.).

Claim 3, Hall in view of Rowland does not specifically teach:
The wearable instrument according to claim 2, wherein the plurality of marks have colors different from each other.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the colors of the marking 107 in Hall in view of Rowland, as a matter of design choice.  Such a modification would not change the principal operation of the combination, as a whole, and would thus yield predictable results.  See MPEP 2144.04.

Claim 4, Hall teaches:
A measuring instrument (Hall, Fig. 1, The protective suit 10 is fitted with a plurality of sensors 900, thus the protective suit 10 is functionally equivalent to a measuring instrument.) comprising: 
a measuring collar attachable to a neck of an animal (Hall, Fig. 3: 360, Paragraph [0054], The neck support 360 wraps around the animal’s neck, and is functionally equivalent to a collar attachable to a neck of the animal.); 
a belt having a first end joined to the measuring collar (Hall, Fig. 3: 310, Paragraph [0055], The middle panel 310 is connected to the neck support 360 via pivoting fastener 365.); and 
a collar accessory joined to the measuring collar (Hall, Fig. 3: 300), the collar accessory being disposed at a back of the animal when the measuring instrument is attached to the animal (Hall, Paragraph [0055], The upper back panel 300 is connected to middle panel 310, which is connected to the neck support 360 via pivoting fastener 365.).
Hall does not specifically teach:
An index belt, the index belt including a second index indicated in accordance with a distance from a joint between the measuring collar and the index belt.
Rowland teaches:
An index belt (Rowland, Fig. 2: 107) the index belt including a second index (Rowland, Fig. 2: 109) indicated in accordance with a distance from one end of the index belt to another (Rowland, Paragraph [0023], Markings 107 indicates the location(s) where belt member 105 can be adjusted in length.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hall by integrating the teaching of belt markings, as taught by Rowland.
The motivation would be to improve adjustability of the strap/belt (see Rowland, Paragraphs [0002-0003]) that is wearable by an animal (see Rowland, Paragraph [0021]).

Claim 5, Hall in view of Rowland further teaches:
A wearable instrument set comprising: 
the wearable instrument according to claim 1 (Hall, Fig. 1); and 
wherein the first index indicated on the belt portion corresponds to the second index indicated on the index belt (Rowland, Paragraph [0024], The teeth 109 are also used for adjusting the length of the belt member, and they correspond to the markings 107 by being on the opposite end of the belt member 105 of markings 107.).

Claim 6, Hall in view of Rowland further teaches:
A method for adjusting the length of the belt portion of the wearable instrument according to claim 1, the method comprising: 
an attachment step of attaching the collar to the neck of the animal (Hall, Fig. 1, The canine protective suit 10 is attached to an animal.); 
an index check step of passing the index belt through an armpit of the animal (Hall, Fig 3, Paragraph [0055], The middle panel 310 extends around the leg, i.e. the armpit, of the animal, and is connected to lower panel 330 which is located on the underside of the animal.  The middle panel 310 also includes upper back panel 300 attached thereto.), followed by placing a second end of the index belt onto a back of the animal (Hall, Fig 3, Paragraph [0055], The middle panel 310 extends around the leg, i.e. the armpit, of the animal, and is connected to lower panel 330 which is located on the underside of the animal.  The middle panel 310 also includes upper back panel 300 attached thereto.) to check a graduation of the second index located on a portion of the index belt intersecting with a collar accessory (Rowland, Paragraph [0023], In the combination of Hall in view of Rowland, markings 107 and teeth 109 are used to indicate the length and/or adjustments to the belt.); and 
an adjustment step of adjusting the length of the belt portion, based on a graduation of the first index on the belt portion (Rowland, Paragraph [0023-0024], The length of the belt is adjusted based on the combination of using the markings 107 and the teeth 109.), the graduation of the first index corresponding to the graduation of the second index checked in the index check step (Rowland, Paragraph [0024], The teeth 109 are also used for adjusting the length of the belt member, and they correspond to the markings 107 by being on the opposite end of the belt member 105 of markings 107.  The term “graduation” is interpreted as being equivalent to each individual marking 107 and teeth 109 (see Rowland, Fig. 3).).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683